DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 6-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admit Prior Art (AAPA), and in view of Smith et al (U.S. 10.069,914), and in view of Moore et al (U.S. 2007/0118576).
Regarding claim 1:
The examiner respectfully notes that the applicant, via background section in the applicant’s specification, admits that data redundancy, or remote data replication technology is well-known in the art. The applicant went on to admit “a typical data redundancy system includes a production center and a disaster recovery center. In the production center, a host and a storage array are deployed for normal service operation. In the disaster recovery center, a host and a storage array are deployed, and are used to take over a service of the production center after a disaster occurs in the production center. In some application scenarios, storage arrays of the production center and the disaster recovery center include a file system. After data produced by the service of the production center is written into the production array, the data may be replicated to the disaster recovery center using a redundancy link and may be written into the disaster recovery array. In other approaches, remote data replication is based on block semantics. To be specific, during the replication, all data in a hard disk of the production array may be directly replicated to the disaster recovery array without considering an upper layer file of a data block. The data not only includes service data, but also includes metadata that describes the service data, for example, an attribute of the service data and a physical layout of the service data in the hard disk” (Emphasis added).
The production center and the disaster recovery center have been interpreted as “source site”, and “target site” in the storage system, respectively. 

Smith, in combination with the AAPA, teaches
A method for replicating objects in a storage system, comprising: providing, by a source site in the storage system, a source object comprising a data bucket; replicating, by the source site, data of the source object to a target site in the storage system when a replicating task is triggered; and storing, by the target site, the data as a copy of the source object, Smith teaches, as illustrated in Fig. 1, a storage system comprises at least one active main site 101 (source site), a passive main site 102 for the purposes of fail-over functionality (7:2-18), and one or more auxiliary site (target site) 111-113, for storing, maintaining, and retrieving objects containing various types of data (7:22-25). The concept of files and objects are interchangeable (6:5-10). Data objects are written into main sites 101, and transferred to remote site (7:40-60). 
However, Smith does not expressly teach wherein metadata of the data is not copied to the target site such that an ordering of data blocks in the copy of the source object can be different than an ordering of the data blocks in the source object, and wherein the metadata indicates a relationship among the data blocks included in the source object.
In an analogous art of data replication, Moore teaches the idea only replicate data blocks in accordance with a replication type (Fig. 4, and corresponding text), which data blocks do not contain metadata such as offset, checksum, ID as shown in Fig. 3A, 302B, ¶0029. The metadata indicates relationship among the data blocks (¶0030, ¶0032, Figs. 3A-3B). Moore further teaches 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Moore into the teaching of Smith, hereinafter Smith, to not sending/copying metadata corresponds to copied data to the target site, wherein the metadata indicates a relationship among the data blocks included in the source object. The motivation for doing so is to reduce transmission overhead. 

Regarding claim 6:
The method of claim 1, wherein the data bucket comprises a file. Smith, the concept of files and objects are interchangeable (6:5-10).

Regarding claim 7:
The method of claim 1, wherein the data bucket comprises a directory. Smith, objects are placed in bucket or folders (6:15-20), and the concept of files and objects are interchangeable (6:5-10).

Regarding claim 8:
The examiner respectfully notes that the applicant, via background section in the applicant’s specification, admits that data redundancy, or remote data replication technology is well-known in the art. The applicant went on to admit “a typical data redundancy system includes a production center and a disaster recovery center. In the production center, a host After data produced by the service of the production center is written into the production array, the data may be replicated to the disaster recovery center using a redundancy link and may be written into the disaster recovery array. In other approaches, remote data replication is based on block semantics. To be specific, during the replication, all data in a hard disk of the production array may be directly replicated to the disaster recovery array without considering an upper layer file of a data block. The data not only includes service data, but also includes metadata that describes the service data, for example, an attribute of the service data and a physical layout of the service data in the hard disk” (Emphasis added).
The production center and the disaster recovery center have been interpreted as “source site”, and “target site” in the storage system, respectively. 
Thus, one of ordinary skill in the art, based on the well-known technique in the art, would be able to consider “a target site; and a source site coupled to the target site and configured to: provide a source object comprising a data bucket; and replicate data of the source object to the target site when a replicating task is triggered, wherein the target site is configured to store the data as a copy of the source object,” as stated in the background section. 
Smith, in combination with the AAPA, teaches
A storage system comprising:
a target site; and a source site coupled to the target site and configured to: provide a source object comprising a data bucket; and replicate data of the source object to the target site when a replicating task is triggered, wherein the target site is configured to store the data as a copy of the source object, Smith teaches, as illustrated in Fig. 1, a storage system comprises at least one active main site 101 (source site), a passive main site 102 for the purposes of fail-over functionality (7:2-18), and one or more auxiliary site (target site) 111-113, for storing, maintaining, and retrieving objects containing various types of data (7:22-25). The concept of files and objects are interchangeable (6:5-10). Data objects are written into main sites 101, and transferred to remote site (7:40-60).
However, Smith does not expressly teach wherein metadata of the data is not copied to the target site such that an ordering of data blocks in the copy of the source object can be different than an ordering of the data blocks in the source object, and wherein the metadata indicates a relationship among the data blocks included in the source object.
In an analogous art of data replication, Moore teaches the idea only replicate data blocks in accordance with a replication type (Fig. 4, and corresponding text), which data blocks do not contain metadata such as offset, checksum, ID as shown in Fig. 3A, 302B, ¶0029. The metadata indicates relationship among the data blocks (¶0030, ¶0032, Figs. 3A-3B). Moore further teaches Fig. 4, and corresponding text, when a write operation corresponds to a data block, a replication type is determined (¶0038, e.g. mirroring, RAID, etc.). Thus, it appears that data block is replicated without copying or replicating corresponding metadata.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Moore into the teaching of Smith, hereinafter Smith, to not sending/copying metadata corresponds to copied data to the target site, wherein the metadata indicates a relationship among the data blocks included in the source object. The motivation for doing so is to reduce transmission overhead. 
Regarding claim 13:
The storage system of claim 8, wherein the data bucket comprises a file or a directory. Smith, objects are placed in bucket or folders (6:15-20), and the concept of files and objects are interchangeable (6:5-10).

Regarding claim 14:
The examiner respectfully notes that the applicant, via background section in the applicant’s specification, admits that data redundancy, or remote data replication technology is well-known in the art. The applicant went on to admit “a typical data redundancy system includes a production center and a disaster recovery center. In the production center, a host and a storage array are deployed for normal service operation. In the disaster recovery center, a host and a storage array are deployed, and are used to take over a service of the production center after a disaster occurs in the production center. In some application scenarios, storage arrays of the production center and the disaster recovery center include a file system. After data produced by the service of the production center is written into the production array, the data may be replicated to the disaster recovery center using a redundancy link and may be written into the disaster recovery array. In other approaches, remote data replication is based on block semantics. To be specific, during the replication, all data in a hard disk of the production array may be directly replicated to the disaster recovery array without considering an upper layer file of a data block. The data not only includes service data, but also includes metadata that describes the service data, for example, an attribute of the service data and a physical layout of the service data in the hard disk” (Emphasis added).

Thus, one of ordinary skill in the art, based on the well-known technique in the art, would be able to consider “provide, using a source site in the storage system, a source object comprising a data bucket; replicate, using the source site, data of the source object to a target site in the storage system when a replicating task is triggered; and store, using the target site, the data as a copy of the source object;” as stated in the background section. 
Smith, in combination with the AAPA, teaches
A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor, cause a storage system to: provide, using a source site in the storage system, a source object comprising a data bucket; replicate, using the source site, data of the source object to a target site in the storage system when a replicating task is triggered; and store, using the target site, the data as a copy of the source object; Smith teaches, as illustrated in Fig. 1, a storage system comprises at least one active main site 101 (source site), a passive main site 102 for the purposes of fail-over functionality (7:2-18), and one or more auxiliary site (target site) 111-113, for storing, maintaining, and retrieving objects containing various types of data (7:22-25). The concept of files and objects are interchangeable (6:5-10). Data objects are written into main sites 101, and transferred to remote site (7:40-60). Smith also suggests employ a non-transitory computer readable storage medium storing program instructions to carry out the technique above (Claim 1).
However, Smith does not expressly teach wherein metadata of the data is not copied to the target site such that an ordering of data blocks in the copy of the source object can be different than an ordering of the data blocks in the source object, and wherein the metadata indicates a relationship among the data blocks included in the source object. In an analogous art of data replication, Moore teaches the idea only replicate data blocks in accordance with a replication type (Fig. 4, and corresponding text), which data blocks do not contain metadata such as offset, checksum, ID as shown in Fig. 3A, 302B, ¶0029. The metadata indicates relationship among the data blocks (¶0030, ¶0032, Figs. 3A-3B). Moore further teaches Fig. 4, and corresponding text, when a write operation corresponds to a data block, a replication type is determined (¶0038, e.g. mirroring, RAID, etc.). Thus, it appears that data block is replicated without copying or replicating corresponding metadata.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Moore into the teaching of Smith, hereinafter Smith, to not sending/copying metadata corresponds to copied data to the target site, wherein the metadata indicates a relationship among the data blocks included in the source object. The motivation for doing so is to reduce transmission overhead. 

Claims 2, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admit Prior Art (AAPA), and in view of Smith et al (U.S. 10.069,914), and in view of Moore et al (U.S. 2007/0118576), and further in view of Bezbaruah et al (U.S. 9,811,430).
Regarding claim 2:
The combination of Smith does not expressly teach the method of claim 1, further comprising: detecting, by the source site, incremental data to be written into the source object to update the source object; sending, by the source site, the incremental data to the target site; and writing, by the target site, the incremental data into the copy of the source object..
However, in an analogous art of data backup, Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bezbaruah into the teaching of Smith to obtain the claimed limitations above. The motivation for doing so is reduce I/O resource impact caused by full backup operation (Bezbaruah, 3:4-10).

Regarding claim 9:
The combination of Smith does not expressly teach the storage system of claim 8, wherein the source site is further configured to: detect incremental data to be written into the source object to update the source object; and send the incremental data to the target site, and wherein the target site is further configured to write the incremental data into the copy of the source object.
However, in an analogous art of data backup, Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bezbaruah into the teaching of Smith to obtain the 

Regarding claim 10:
The storage system of claim 9, wherein the source site is further configured to periodically send the incremental data to the target site. Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26). Because incremental data is sent every time there is a write operation. 

Regarding claim 15:
The combination of Smith does not expressly teach the computer program product of claim 14, wherein the computer-executable instructions further cause the storage system to: detect, using the source site, incremental data to be written into the source object to update the source object; send, using the source site, the incremental data to the target site; and write, using the target site, the incremental data into the copy of the source object.
However, in an analogous art of data backup, Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bezbaruah into the teaching of Smith to obtain the 

Regarding claim 16:
The computer program product of claim 15, wherein the computer-executable instructions further cause the storage system to periodically send, using the source site, the incremental data to the target site. Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26). Because incremental data is sent every time there is a write operation.

Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admit Prior Art (AAPA), and in view of Smith et al (U.S. 10.069,914), and in view of Moore et al (U.S. 2007/0118576), and further in view of Farhan et al (U.S. 9,997,194).
Regarding claim 4:
The combination of Smith teaches the method of claim 1, further comprising: receiving, by the source site, a delete request from a host requesting to delete the source object; deleting, by the source site, the data included in the source object; Smith, user or client sends a delete operation request along with object identifying parameters to an active main site 101, 102, Smith (8:36-50). Smith, the active main site processes the delete request for said object (8:40-45).

The combination of Smith does not expressly teach and writing, by the source site, a deleting mark into the source object, wherein the deleting mark indicates that the data included in the source object is invalid. However, in an analogous art of data management, Farhan suggests the idea of setting a pointer value to indicate a data corresponds to the pointer has been deleted (Farhan, 16:36-60).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Farhan into the teaching of Smith to have a deleting value to indicate that the data is deleted (invalid). The motivation for doing so is to prevent the system of Smith from reading invalid data, or searching the data that has been deleted.

Regarding claim 11:
The combination of Smith teaches: the storage system of claim 8, wherein the source site is further configured to: receive, by the source site, a delete request from a host requesting to delete the source object; delete, by the source site, the data included in the source object; Smith, user or client sends a delete operation request along with object identifying parameters to an active main site 101, 102, Smith (8:36-50). Smith, the active main site processes the delete request for said object (8:40-45).
Smith teaches the idea of main active site send delete request to target site, and the target site processes the delete request, returns delete request status to main site (8:52-60). 
The combination of Smith does not expressly teach and write, by the source site, a deleting mark into the source object, wherein the deleting mark indicates that the data included in the source object is invalid. However, in an analogous art of data management, Farhan suggests the idea of setting a pointer value to indicate a data corresponds to the pointer has been deleted (Farhan, 16:36-60).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Farhan into the teaching of Smith to have a deleting value to indicate that the data is deleted (invalid). The motivation for doing so is to prevent the system of Smith from reading invalid data, or searching the data that has been deleted.

Allowable Subject Matter

Claims 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19-20, depend on claim 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otani et al (U.S. 2009/0132775) teaches a storage system capable of archiving and replicating data to prevent potential loss of data. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133